DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-11 in the reply filed on 7/11/2020 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “comprise” in line 3.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 11 is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sleister U.S Pat 5,968,032.
Claim 1:  Sleister discloses a surgical system as best seen in fig. 1, comprising: a sensor 22/24 configured to detect a property of airborne particles (see col. 9, lines 18-26) in a fluid within a patient’s abdominal cavity; a surgical device (combination of 20 and 21) configured to implement a surgical function; and a control circuit 28/32  comprising a processor (visual indicator 30) and a memory storing instructions executable by the processor to (see col. 5, lines 20-30).  It is noted that in operation, as air and waste materials enter either of the cap inlet ports 106, 108, the air and waste is deflected by the baffle plate 116. Thus, the baffle plate 116 prevents fluid from directly entering the filter body 54 and striking the filter input port flow deflection plate 80 and internal filter component 61. The air and waste entering the cap inlet port 106, 108, are deflected by the fluid baffle plate 116, and flow over the surface and perimeter of the baffle plate 116. The air and smaller waste particles continue through the filter inlet port 70 of the first body section 58 of the filter 16. The air flows through filter 16 and out the second body section outlet port 84, while the smaller waste particles are trapped by the filter media 61, 62. The larger waste particles and fluids remain in the fluid collection cap 56 (see col. 9, lines 14-26); The evacuator 10 also includes a first filter 16 and a second filter 18. A first sensor 22 is attached to the first filter 16 and a second sensor 24 is attached to the second filter 18. The evacuator 10 further includes a flow control mechanism 28 which receives sensed status signals from the first sensor 22 and the second sensor 24. The flow control mechanism 28, based on the received signals and the tubing size, provides flow control commands to the variable vacuum motor 12 in manner that will be discussed in greater detail below. The flow control mechanism 28 also provides operating commands to a pressure relief device 26 based on signals received from the first sensor 22 (see col. 4, lines 12-20).  Alternatively, it would have been obvious that the above description of Sleister’s device would be able to receive an input signal from the sensor indicative of the property of airborne particles in the fluid; and in response to the input signal, provide an output signal to the surgical device indicative of an adjustment to the surgical function (see paragraph 8). Thus, claim 1 is unpatentable over Sleister.
Claims 2-3:  Sleister discloses wherein the sensor comprises at least one of an optical sensor (it is noted that a differential pressure sensor, see col. 4, line 66-col. 5, line 1), a laser sensor, an ultrasonic sensor, a magnetic resonance sensor, and a vortex shedding sensor., wherein the property of airborne particles in the fluid comprises at least one of a particle type, particle size, particle concentration, particle velocity, and particle direction (see col. 5, lines 14-26).
Claims 6-7, 11:  Sleister discloses wherein the surgical device comprises a smoke evacuator (see claim 1 of Sleister, a surgical smoke evacuator) comprising a pump (vacuum motor 12) configured to operate at a speed, and wherein the adjustment to the surgical function comprises adjusting the speed of the pump., wherein the surgical device comprises a smoke evacuator comprising a filtering system 16/18, and wherein the adjustment to the surgical function comprises adjusting a flow path through the filtering system of the smoke evacuator (see col. 9, lines 14-25). wherein the control circuit is further configured to: receive a plurality of input signals indicative of a plurality of properties of airborne particles in the fluid, wherein the plurality of input signals comprises the input signal; and in response to the plurality of input signals, provide the output signal to the surgical device indicative of the adjustment to the surgical function (see col. 9, lines 14-26).
Claims 5, 10  are rejected under 35 U.S.C 103 as being unpatentable over Sleister as applied to claim 1 above and further in view of Bales et al US 2015/0157354.
Claim 5: Sleister discloses the invention substantially as claimed but is silent regarding a generator configured to provide power to an energy device at a power level, and wherein the adjustment to the surgical function comprises adjusting the power level provided to the energy device from the generator.  Bales et al, in the same field of endeavor, namely a battery-powered device that produces high frequency mechanical motion at the end of a waveguide for performing useful work, specifically, to cut and seal tissue during surgery. A piezoelectric transducer is used to convert electrical energy into the mechanical energy that produces the motion at the end of the waveguide. Particularly, when the transducer and waveguide are driven at their composite resonant frequency, a large amount of mechanical motion is produced. The circuit components of the present invention include, among others, a battery power supply, a control circuit, a drive circuit, and a matching circuit--all located within a handpiece of the ultrasonic cutting device and all operating and generating waveforms from battery voltages. The components are selected to convert electrical energy from the battery power supply into a high voltage AC waveform that drives the transducer. Ideally, the frequency of this waveform is substantially the same as the resonant frequency of the waveguide and transducer (see paragraph 51).  Bales et al teach a generator 904, fig. 9, see paragraph 224 configured to provide power to an energy device at a power level, and wherein the adjustment to the surgical function comprises adjusting the power level provided to the energy device from the generator (see paragraphs 416, 461).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sleister with a generator configured to provide power to an energy device at a power level, and wherein the adjustment to the surgical function comprises adjusting the power level provided to the energy device from the generator as taught by Bales et al in order to secure electrical connection between the generator 904 and the transducer 902 and further to detect a vary driving wave frequency based upon the detected waveguide type (see paragraph 468).
Claim 10:  Sleister in view of Bales et al disclose the claimed invention but is silent regarding wherein the surgical device comprises an operating room vent, and wherein the adjustment to the surgical function comprises adjusting the operating room vent to increase ventilation therethrough.  However, it is well known to have the device that includes an operating room vent, and wherein the adjustment to the surgical function comprises adjusting the operating room vent to increase ventilation therethrough in order for sterilization purpose so that Sleister would too have this advantage.  (It is an evidence in the same field of invention-U.S 2015/0157354, see paragraphs 402, 337 which teach an operating room vent, and wherein the adjustment to the surgical function comprises adjusting the operating room vent to increase ventilation therethrough) so that the Sleister would too have this advantage.
Allowable Subject Matter
Claims 4, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771